UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-05346) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2009 Date of reporting period: January 1, 2009  June 30, 2009 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam VT Growth Opportunities Fund Investment objective Capital appreciation Net asset value June 30, 2009 Class IA: $3.93 Class IB: $3.89 Performance summary Total return at net asset value (as of 6/30/09) Class IA shares* Class IB shares* 6 months 14.47% 14.15% 1 year 20.01 20.35 5 years 11.47 12.84 Annualized 2.41 2.71 Life 59.49 60.43 Annualized 9.15 9.38 During portions of the periods shown, the fund limited expenses, without which returns would have been lower. * Class inception date: February 1, 2000.  Recent performance benefited from receipt of an Enron Class Action Settlement pertaining to investments made prior to 2002.  Recent performance benefited from receipt of a Tyco International, Ltd. Class Action Settlement pertaining to investments made prior to 2003. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would be lower. To obtain the most recent month-end performance for the Putnam subaccounts, visit www.putnam.com. Report from your funds manager The six-month period brought almost unprecedented volatility to global financial markets. When the period began, the subprime mortgage meltdown had escalated into a global credit crisis, and banks and securities firms worldwide had announced considerable write-downs and losses. The accompanying global recession made investors extremely risk-adverse, and the U.S. stock market, as measured by the S&P 500 Index, continued its precipitous decline, reaching lows not seen in over a decade. In early March, however, stock markets underwent a complete reversal and mounted a significant rally, with investors seeking out some of the riskiest segments and stocks  particularly growth stocks. During the six-month period ended June 30, 2009, Putnam VT Growth Opportunities Funds class IA shares returned 14.47% at net asset value. Managements investment philosophy revolves around bottom-up fundamental analysis and seeking to take advantage of the markets tendency to overreact or underreact to news. This was the case during the reporting period, as investors extreme risk-aversion led to some attractive valuations for a number of solid companies. When the market rebounded during the second half of the period, the fund benefited. From a sector standpoint, at period-end the fund was overweight energy based on an anticipated uptick in global demand and financials, which had lost significant value at the beginning of the period. Positioning in both sectors helped returns, as did prudent stock selection. An underweight position in consumer staples, which management believes is overvalued, and transportation also contributed to relative returns. The conglomerates sector was the biggest detractor from returns. Regarding individual securities, TJX Companies, the parent company of T.J. Maxx, Marshalls, and other discount retail outlets, was one of the funds top performers. Management has believed for some time that during a recession discount retailers represented an attractive opportunity. Although shares of TJX dropped dramatically early in the period, the funds exposure helped performance when shares later rallied. Goldman Sachs was another strong performer. In September 2008, the company  along with Morgan Stanley, the only other surviving Wall Street investment bank  filed with the federal government to transform itself into a commercial bank holding company. The companys most recent earnings have shown dramatic improvement, and management believes the company is well positioned. Among the detractors was Genzyme, the biotech company. During the period, the FDA rejected one of the companys key new drugs, Lumizyme, citing problems with the manufacturing plant where the drug is made. Chevron, the oil and gas company, posted disappointing earnings results early in the period, and the stock has struggled to find its footing since. The fund benefited during the period as a result of a court-ordered settlement distribution made to eligible holders of Tyco International Ltd. common stock. The fund received $116,138 in March 2009. Although markets began to show signs of recovery toward the end of the period, there is still cause for concern about global economic conditions and continued market turbulence. By using a disciplined investment strategy to identify attractive growth stocks, management is seeking to position the portfolio to benefit when business activity and asset prices recover. Consider these risks before you invest: Stocks with above-average earnings may be more volatile, especially if earnings do not continue to grow. Current and future portfolio holdings are subject to risk. 2 Putnam VT Growth Opportunities Fund Your funds manager Robert Brookby is a Portfolio Manager at Putnam. He joined Putnam in 2008 and has been in the investment industry since 1999. Your funds manager may also manage other accounts managed by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust or other accounts advised by Putnam Management or an affiliate. Portfolio composition will vary over time. Allocations represented as a percentage of portfolio market value. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the use of different classifications of securities for presentation purposes. Information is as of 6/30/09 and may not reflect trades entered into on that date. Understanding your VT funds expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. During all or a portion of the period, the fund limited its expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads), which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financial representative. Review your VT funds expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2009, to June 30, 2009. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your funds expenses with those of other funds The two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for Expenses and value for a $1,000 investment, a $1,000 investment, assuming a hypothetical assuming actual returns 5% annualized return for the 6 months ended for the 6 months ended 6/30/09 6/30/09 VT Growth Opportunities Fund Class IA Class IB Class IA Class IB Expenses paid per $1,000* $4.31 $5.63 $4.06 $5.31 Ending value (after expenses) $1,144.70 $1,141.50 $1,020.78 $1,019.54 Annualized expense ratio 0.81% 1.06% 0.81% 1.06% * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/09. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Putnam VT Growth Opportunities Fund 3 The funds portfolio 6/30/09 (Unaudited) COMMON STOCKS (98.5%)* Shares Value Aerospace and defense (2.5%) Lockheed Martin Corp. 3,001 $242,031 United Technologies Corp. 6,600 342,936 584,967 Automotive (0.8%) Honda Motor Co., Ltd. ADR (Japan) 6,500 177,905 177,905 Banking (3.3%) Bank of America Corp. 23,415 309,078 Bank of New York Mellon Corp. (The) 5,589 163,814 JPMorgan Chase & Co. 8,900 303,579 776,471 Biotechnology (3.5%) Amgen, Inc.  4,900 259,406 Genzyme Corp.  5,200 289,484 Gilead Sciences, Inc.  6,100 285,724 834,614 Broadcasting (1.6%) CBS Corp. Class B 24,000 166,080 Liberty Media Corp. Class A  7,900 211,325 377,405 Cable television (0.6%) Time Warner Cable, Inc. 4,900 155,183 155,183 Chemicals (2.5%) Albemarle Corp. 7,000 178,990 FMC Corp. 3,300 156,090 Monsanto Co. 3,400 252,756 587,836 Communications equipment (6.9%) Cisco Systems, Inc.  32,061 597,617 CommScope, Inc.  6,632 174,156 Corning, Inc. 13,000 208,780 F5 Networks, Inc.  3,300 114,147 Qualcomm, Inc. 11,900 537,880 1,632,580 Computers (7.4%) Apple, Inc.  5,909 841,619 Dell, Inc.  2,065 28,352 EMC Corp.  15,500 203,050 Hewlett-Packard Co. 5,300 204,845 IBM Corp. 4,500 469,890 1,747,756 Conglomerates (1.8%) 3M Co. 3,400 204,340 Honeywell International, Inc. 7,400 232,360 436,700 Consumer finance (0.8%) Mastercard, Inc. Class A 1,100 184,041 184,041 Consumer goods (1.7%) Energizer Holdings, Inc.  4,500 235,080 Jarden Corp.  8,729 163,669 398,749 Electronics (2.4%) Garmin, Ltd. 2,446 58,264 Tandberg ASA (Norway) 5,700 96,287 Texas Instruments, Inc. 10,300 219,390 Tyco Electronics, Ltd. (China) 10,300 191,477 565,418 COMMON STOCKS (98.5%)* cont. Shares Value Energy (oil field) (2.7%) Halliburton Co. 11,800 $244,260 Weatherford International, Ltd.  20,000 391,200 635,460 Energy (other) (0.4%) First Solar, Inc.  518 83,978 83,978 Engineering and construction (0.4%) Quanta Services, Inc.  4,200 97,146 97,146 Food (2.9%) Dean Foods Co.  6,100 117,059 General Mills, Inc. 4,200 235,284 Kraft Foods, Inc. Class A 13,600 344,624 696,967 Health-care services (4.7%) AMERIGROUP Corp.  3,900 104,715 Community Health Systems, Inc.  5,000 126,250 Express Scripts, Inc.  3,800 261,250 McKesson Corp. 2,800 123,200 Omnicare, Inc. 13,200 340,032 WellPoint, Inc.  3,000 152,670 1,108,117 Insurance (1.2%) MetLife, Inc. 6,500 195,065 XL Capital, Ltd. Class A 8,300 95,118 290,183 Investment banking/Brokerage (1.2%) Goldman Sachs Group, Inc. (The) 2,000 294,880 294,880 Machinery (0.8%) Joy Global, Inc. 5,200 185,744 185,744 Manufacturing (1.8%) Flowserve Corp. 2,600 181,506 Shaw Group, Inc.  9,400 257,654 439,160 Medical technology (6.5%) Baxter International, Inc. 4,100 217,136 Covidien PLC (Ireland) 8,800 329,472 Hospira, Inc.  7,100 273,492 Pall Corp. 12,200 324,032 St. Jude Medical, Inc.  7,600 312,360 Varian Medical Systems, Inc.  2,500 87,850 1,544,342 Metals (1.8%) Nucor Corp. 5,000 222,150 Teck Resources, Ltd. Class B (Canada) 13,000 207,220 429,370 Oil and gas (4.0%) Anadarko Petroleum Corp. 7,500 340,425 Chevron Corp. 4,300 284,875 Suncor Energy, Inc. (Canada) 10,400 315,536 940,836 Pharmaceuticals (2.8%) Abbott Laboratories 9,000 423,360 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 4,800 236,832 660,192 Power producers (1.0%) AES Corp. (The)  20,800 241,488 241,488 Publishing (0.8%) McGraw-Hill Cos., Inc. (The) 6,100 183,671 183,671 4 Putnam VT Growth Opportunities Fund COMMON STOCKS (98.5%)* cont. Shares Value Railroads (0.5%) Union Pacific Corp. 2,300 $119,738 119,738 Real estate (0.9%) American Campus Communities, Inc. R 5,567 123,476 Chimera Investment Corp. R 24,574 85,763 209,239 Restaurants (1.6%) Yum! Brands, Inc. 11,200 373,408 373,408 Retail (11.7%) Best Buy Co., Inc. 2,600 87,074 CVS Caremark Corp. 19,700 627,839 Kroger Co. 10,600 233,730 Lowes Cos., Inc. 16,600 322,206 Macys, Inc. 11,400 134,064 RadioShack Corp. 8,200 114,472 Target Corp. 2,500 98,675 TJX Cos., Inc. (The) 18,400 578,867 Urban Outfitters, Inc.  1,100 22,957 Wal-Mart Stores, Inc. 11,200 542,528 2,762,412 Schools (1.1%) Apollo Group, Inc. Class A  3,600 256,032 256,032 Software (6.5%) Electronic Arts, Inc.  5,800 125,976 Microsoft Corp. 29,800 708,346 Oracle Corp. 16,800 359,856 Sybase, Inc.  4,300 134,762 UBISOFT Entertainment (France)  8,098 198,129 1,527,069 Technology (0.7%) Affiliated Computer Services, Inc. Class A  3,900 173,238 173,238 Technology services (2.8%) Check Point Software Technologies (Israel)  8,100 190,107 Google, Inc. Class A  725 305,653 Yahoo!, Inc.  10,500 164,430 660,190 Telecommunications (2.4%) American Tower Corp. Class A  10,200 321,606 Brightpoint, Inc.  19,241 120,641 Motorola, Inc. 19,300 127,959 570,206 Tobacco (1.5%) Lorillard, Inc. 5,200 352,404 352,404 Total common stocks (cost $21,025,658) $23,295,095 INVESTMENT COMPANIES (0.1%)* Shares Value KKR Private Equity Investors LP (Unit)  5,271 $31,853 Total investment companies (cost $30,825) $31,853 SHORT-TERM INVESTMENTS (2.5%)* Principal amount/shares Value U.S. Treasury Bills for an effective yield of 0.50%, December 17, 2009 # $88,000 $87,712 Putnam Money Market Liquidity Fund e 511,218 511,218 Total short-term investments (cost $599,015) $598,930 Total investments (cost $21,655,498) $23,925,878 * Percentages indicated are based on net assets of $23,650,081.  Non-income-producing security. # This security was pledged and segregated with the broker to cover margin requirements for futures contracts at June 30, 2009. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. R Real Estate Investment Trust. ADR after the name of a foreign holding stands for American Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. FUTURES CONTRACTS OUTSTANDING Number of Expiration Unrealized at 6/30/09 contracts Value date appreciation NASDAQ 100 Index E-Mini (Long) 5 $147,625 Sep-09 $2,640 Total $2,640 In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of June 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $1,017,206 $ $ Capital goods 1,307,017   Communication services 725,389   Conglomerates 436,700   Consumer cyclicals 2,639,824   Consumer staples 2,939,129   Energy 1,660,274   Financial 1,754,814   Health care 4,147,265   Technology 6,011,835 294,416  Transportation 119,738   Utilities and power 241,488   Total Common stocks 23,000,679 294,416  Investment companies  31,853  Short-term investments 511,218 87,712  Totals by level $23,511,897 $413,981 $ Level 1 Level 2 Level 3 Other financial instruments: $2,640 $ $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts. Putnam VT Growth Opportunities Fund 5 Statement of assets and liabilities 6/30/09 (Unaudited) Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $21,144,280) Affiliated issuers (identified cost $511,218) (Note 6) 511,218 Cash 53,193 Dividends, interest and other receivables 27,103 Receivable for shares of the fund sold 7,102 Receivable for investments sold 613,578 Receivable for investor servicing fees (Note 2) 378 Receivable from Manager (Note 2) 179 Total assets 24,627,411 Liabilities Payable for variation margin (Note 1) 525 Payable for investments purchased 867,843 Payable for shares of the fund repurchased 2,181 Payable for custodian fees (Note 2) 12,438 Payable for Trustee compensation and expenses (Note 2) 45,521 Payable for administrative services (Note 2) 1,121 Payable for distribution fees (Note 2) 2,807 Other accrued expenses 44,894 Total liabilities 977,330 Net assets $23,650,081 Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $122,467,281 Undistributed net investment income (Note 1) 50,892 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (101,141,110) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 2,273,018 Total  Representing net assets applicable to capital shares outstanding $23,650,081 Computation of net asset value Class IA Net Assets $10,033,885 Number of shares outstanding 2,553,955 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $3.93 Computation of net asset value Class IB Net Assets $13,616,196 Number of shares outstanding 3,497,826 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $3.89 Statement of operations Six months ended 6/30/09 (Unaudited) Investment income Dividends (net of foreign tax of $648) $157,307 Interest (including interest income of $304 from investments in affiliated issuers) (Note 6) 1,258 Securities lending 37 Total investment income 158,602 Expenses Compensation of Manager (Note 2) 73,769 Investor servicing fees (Note 2) 3,120 Custodian fees (Note 2) 11,483 Trustee compensation and expenses (Note 2) 12,708 Administrative services (Note 2) 9,937 Distribution fees  Class IB (Note 2) 15,428 Auditing 24,780 Legal 13,571 Other 7,291 Fees waived and reimbursed by Manager (Note 2) (71,185) Total expenses 100,902 Expense reduction (Note 2) (3,003) Net expenses 97,899 Net investment income 60,703 Net realized loss on investments (Notes 1 and 3) (4,978,638) Net realized gain on futures contracts (Note 1) 37,654 Net realized gain on foreign currency transactions (Note 1) 50 Net realized gain on written options (Notes 1 and 3) 5,449 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (2) Net unrealized appreciation of investments and futures contracts during the period 7,756,872 Net gain on investments 2,821,385 Net increase in net assets resulting from operations $2,882,088 The accompanying notes are an integral part of these financial statements. 6 Putnam VT Growth Opportunities Fund Statement of changes in net assets Putnam VT Growth Opportunities Fund Six months ended Year ended 6/30/09* 12/31/08 Increase (decrease) in net assets Operations: Net investment income $60,703 $204,491 Net realized loss on investments and foreign currency transactions (4,935,485) (999,337) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 7,756,870 (13,589,739) Net increase (decrease) in net assets resulting from operations 2,882,088 (14,384,585) Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (109,030)  Class IB (108,299)  Increase in capital from settlement payment (Note 7)  2,948 Decrease from capital share transactions (Note 4) (328,742) (7,132,619) Total increase (decrease) in net assets 2,336,017 (21,514,256) Net assets: Beginning of period 21,314,064 42,828,320 End of period (including undistributed net investment income of $50,892 and $207,518, respectively) $23,650,081 $21,314,064 * Unaudited The accompanying notes are an integral part of these financial statements. Putnam VT Growth Opportunities Fund 7 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a,f Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non - recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d,f Ratio of net investment income (loss) to average net assets (%) f Portfolio turnover (%) Putnam VT Growth Opportunities Fund (Class IA) 6/30/09 $3.48 .01 .49 k .50 (.05) (.05)  $3.93 14.47 * k $10,034 .40* .36* 123.32* 12/31/08 5.58 .04 (2.14) j (2.10)    e,i 3.48 (37.64) j 8,712 .81 .78 99.67 12/31/07 5.29 .01 .30 .31 (.02) (.02)  5.58 5.82 17,346 .81 .14 60.00 12/31/06 4.88 .01 .42 .43 (.02) (.02)  5.29 8.75 21,650 .83 .30 82.83 12/31/05 4.72 .02 h .18 .20 (.04) (.04)  4.88 4.34 24,764 .87 .36 h 154.79 12/31/04 4.63 .03 g .07 .10 (.01) (.01)  4.72 2.08 31,196 .90 .76 g 57.02 Putnam VT Growth Opportunities Fund (Class IB) 6/30/09 $3.44 .01 .47 k .48 (.03) (.03)  $3.89 14.15 * k $13,616 .53* .24* 123.32* 12/31/08 5.53 .02 (2.11) j (2.09)    e,i 3.44 (37.79) j 12,602 1.06 .53 99.67 12/31/07 5.24 (.01) .30 .29  e  e  5.53 5.60 25,482 1.06 (.11) 60.00 12/31/06 4.83  e .41 .41  e  e  5.24 8.55 29,273 1.08 .05 82.83 12/31/05 4.67 .01 h .18 .19 (.03) (.03)  4.83 4.11 32,082 1.12 .11 h 154.79 12/31/04 4.59 .02 g .06 .08    4.67 1.74 36,059 1.15 .55 g 57.02 * Not annualized  Unaudited a Per share net investment income (loss) has been determined on the basis of weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and brokerage/service arrangements (Note 2). e Amount represents less than $0.01 per share. f Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to June 30, 2009 certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets 6/30/09 0.33% 12/31/08 0.39 12/31/07 0.25 12/31/06 0.24 12/31/05 0.13 12/31/04 0.05 g Reflects a special dividend which amounted to $0.03 per share and 0.58% of average net assets. h Reflects a non-recurring accrual related to Putnam Managements settlement with the Securities and Exchange Commission (SEC) regarding brokerage allocation practices, which amounted to less than $0.01 per share and 0.03% of average net assets for class IA and class IB shares. i Reflects a non-recurring reimbursal from Putnam Management related to restitution payments in connection with a distribution plan approved by the SEC, which amounted to less than $0.01 per share based on the funds weighted average number of shares outstanding for the year ended December 31, 2008. (Note 7) j Reflects a non-recurring litigation payment from Enron Corporation which amounted to $0.05 per share outstanding as of December 29, 2008. Without this payment, total returns for each class, for the year ended December 31, 2008 would have been -38.35% and -38.70% for class IA and class IB, respectively. k Reflects a non-recurring litigation payment from Tyco International, Ltd. which amounted to $0.02 per share outstanding as of March 13, 2009. Without this payment, total returns for each class, for the six months ended June 30, 2009 would have been 13.88% and 13.56% for class IA and class IB, respectively. The accompanying notes are an integral part of these financial statements. 8 Putnam VT Growth Opportunities Fund Notes to financial statements 6/30/09 (Unaudited) Note 1: Significant accounting policies Putnam VT Growth Opportunities Fund (the fund), is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks capital appreciation by investing primarily in common stocks of large companies believed to offer strong growth potential. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. Subsequent events after the balance sheet date through the date that the financial statements were issued, August 7, 2009, have been evaluated in the preparation of the financial statements. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At June 30, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. D) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. E) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at Putnam VT Growth Opportunities Fund 9 period end, if any, are listed after the funds portfolio. Outstanding contracts at period end are indicative of the volume of activity during the period. F) Securities lending The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. At June 30, 2009, the fund had no securities out onloan. G) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of FASB Interpretation No. 48, Accounting for Uncertainties in Income Taxes (FIN 48). FIN 48 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service and state departments of revenue. At December 31, 2008, the fund had a capital loss carryover of $95,542,918 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $61,039,370 12/31/09 26,053,370 12/31/10 4,350,359 12/31/11 2,996,751 12/31/12 1,103,068 12/31/16 The aggregate identified cost on a tax basis is $22,318,205, resulting in gross unrealized appreciation and depreciation of $2,406,940 and $799,267, respectively, or net unrealized appreciation of $1,607,673. H) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. I) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. J) Beneficial interest At June 30, 2009, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 52.8% of the fund is owned by accounts of one group of insurance companies. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee is based on the following annual rates: 0.70% of the first $500 million of average net assets, 0.60% of the next $500 million, 0.55% of the next $500 million, 0.50% of the next $5 billion, 0.475% of the next $5 billion, 0.455% of the next $5 billion, 0.44% of the next $5 billion, 0.43% of the next $5 billion and 0.42% thereafter. Putnam Management has agreed to waive fees and reimburse expenses of the fund through July 31, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses for the funds Lipper peer group of funds underlying variable insurance products that have the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service arrangements that may reduce fund expenses. For the period ended June 30, 2009, Putnam Management waived $71,185 of its management fee from the fund. Putnam Management has also contractually agreed from August 1, 2009 through July 31, 2010, to limit the funds expenses (not including brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plan) to an annual rate of 0.20% of the funds average net assets. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.03% of the funds average net assets. The amounts incurred for investor servicing agent functions provided by affiliates of Putnam Management during the six months ended June 30, 2009 are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Fiduciary Trust Company (PFTC) and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the six months ended June 30, 2009, the funds expenses were reduced by $4 under the expense offset arrangements and by $2,999 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $274, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC 10 Putnam VT Growth Opportunities Fund and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the funds class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the funds class IB shares. Note 3: Purchases and sales of securities During the six months ended June 30, 2009, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $25,959,448 and $26,308,684, respectively. There were no purchases or sales of U.S. government securities. Written option transactions during the period ended June 30, 2009 are summarized as follows: Contract Premiums amounts received Written options outstanding at beginning of period $ $ Options opened 8,213 $24,138 Options exercised (2,973) (18,601) Options expired (3,480) (3,513) Options closed (1,760) (2,024) Written options outstanding at end of period $ $ Note 4: Capital shares At June 30, 2009, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/09 Year ended 12/31/08 Six months ended 6/30/09 Year ended 12/31/08 Shares Amount Shares Amount Shares Amount Shares Amount Putnam VT Growth Opportunities Fund Shares sold 274,505 $996,497 531,612 $2,613,826 127,533 $462,078 195,509 $921,593 Shares issued in connection with reinvestment of distributions 32,940 109,030   33,018 108,299   Subtotal 307,445 1,105,527 531,612 2,613,826 160,551 570,377 195,509 921,593 Shares repurchased (255,672) (882,501) (1,138,863) (5,342,089) (326,424) (1,122,145) (1,143,913) (5,325,949) Net increase (decrease) 51,773 $223,026 (607,251) $(2,728,263) (165,873) $(551,768) (948,404) $(4,404,356) Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of June 30, 2009: Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement of assets and Statement of assets and Statement 133 liabilities location Market value liabilities location Market value Receivables, Net assets  Unrealized appreciation/ Equity contracts (depreciation) $2,640*  $ Total $2,640 $ * Includes cumulative appreciation/depreciation of futures contracts as reported in the funds portfolio. Only current days variation margin is reported within the
